DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 03/16/2021 have been filed and considered by the Examiner. 
	Claims 14-24 are pending.
	Claims 20-24 are withdrawn. 
	Claims 14-16 and 18-19 are amended.

Election/Restrictions
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/16/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 25-26 of U.S. Patent No. 10,981,308 hereinafter ‘308 in view of Allison GV 1342283 hereinafter ALL. 
As for claim 14, ‘308 claims all of the limitations of claim 14 [claims 23, 25-26] but does not teach the threaded molding core and it being rotatable. 
ALL teaches an apparatus to mold frequently desirable internal threads (internal lugs) in a manner that is cost effective and reliable [pg. 1 l. 10-29]. In this apparatus to form the threads, a core (force plug) is inserted into a cavity, retracted into a demolding state, and rotated using a rotary core that is rotatable about a longitudinal axis of the thread (of the elongated pin) to remove the core [pg. 1 l. 39-62; pg. 2 l. 111-130 – pg. 3 l. 1-87].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the thread forming stamping core features of ALL to the projectile carrier of ‘309 in order to produce frequently desirable internal threads in a manner that is cost effective and reliable. The Examiner notes that the limitations “plunges into the article cavity and seals the latter…” along with “a first position that forms a thread, and a demolded second position” are manners of operating the device and do not differentiate the claims from the prior art [see e.g. MPEP 2114].

As for claim 15, ‘308/ALL teach claim 14 and ALL further teaches the shank [Fig. 1 #17-18] which in the context of ‘308 would have a receptacle for the stamping core. 



As for claim 17, ‘308/ALL teach claim 14 and ALL further teaches that the receptacle for the stamping core is configured as a guide spindle for the stamping core [Fig. 1 #17-18], the former having a spindle drive that is complementary thereto [Fig. 5 #31-32].

Claims 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-30 of copending Application No. 16/062,938 hereinafter '938 (reference application) in view of Allison GV 1342283 hereinafter ALL.

As for claim 14, '938 claims all of the features of claim 14 [claims 28-30], but does not teach that this core is rotatable

ALL teaches an apparatus to mold frequently desirable internal threads (internal lugs) in a manner that is cost effective and reliable [pg. 1 l. 10-29]. In this apparatus to form the threads, a core (force plug) is inserted into a cavity, retracted into a demolding state, and rotated using a rotary core that is rotatable about a longitudinal axis of the thread (of the elongated pin) to remove the core [pg. 1 l. 39-62; pg. 2 l. 111-130 – pg. 3 l. 1-87] and ALL further 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the thread forming stamping core features of ALL to the projectile carrier of ‘938 in order to produce frequently desirable internal threads in a manner that is cost effective and reliable. The Examiner notes that the limitations “plunges into the article cavity and seals the latter…” along with “a first position that forms a thread, and a demolded second position” are manners of operating the device and do not differentiate the claims from the prior art [see e.g. MPEP 2114].

As for claim 15, '938/ALL teaches claim 14 but and ALL further teaches the shank [Fig. 1 #17-18] would have a receptacle for the stamping core in the context in which it would be incorporated into a mold.

As for claim 16, '938/ALL teaches claim 14, wherein the smooth-walled shank of the projectile carrier has an external diameter which approximately corresponds to the internal diameter of the tube to be molded as the article (this limitation is interpreted as a limitation based on the material worked upon therefore is not considered [see e.g. MPEP 2115]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2013/0236591) hereinafter SAKA (already of record) in view of Allison GB 1342283 hereinafter ALL.

As for claim 14, SAKA teaches an injection molding device for manufacturing a tube (a hollow body which is substantially a tube) [Fig. 1; 0013]. The device comprises a tool that forms an article cavity (molding device) [Fig. 1 #11l 0031-32] and has a filling device to fill the article cavity with a thermoplastic molding compound (injection gate) [Fig. 2 #4; 0043]. The device comprises an injection device for injecting a fluid toward a projective to be driven through the article cavity (pressure port) [Fig. 1-4 #3; 0032]. 
	The injection device includes a projectile carrier [see the projectile carrier in modified Fig. 3 below] with at least one injection nozzle (pressure port) [Fig. 1-4 #3; 0032] and at least one projectile receptacle for a projectile as a displacement member for the molding compound [Fig. 4 #6-7 and 10; 0032].
	SAKA does not teach that the projectile carrier has a thread bearing stamping core. 

ALL teaches an apparatus to mold frequently desirable internal threads (internal lugs) in a manner that is cost effective and reliable [pg. 1 l. 10-29]. In this apparatus to form the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the thread forming stamping core features of ALL to the projectile carrier of SAKA in order to produce frequently desirable internal threads in a manner that is cost effective and reliable. The Examiner notes that the limitations “plunges into the article cavity and seals the latter…” along with “a first position that forms a thread, and a demolded second position” are manners of operating the device and do not differentiate the claims from the prior art [see e.g. MPEP 2114].

As for claim 15, SAKA/ALL teach claim 14 and ALL further teaches the shank [Fig. 1 #17-18] and SAKA further teaches the receptacle for the projectile carrier which the Examiner understands would also be the receptacle for the stamping core [see the modified Fig. 3 above].

As for claim 16, SAKA/ALL teach claim 14 and ALL further teaches that the shank of the projectile carrier has an external diameter which approximately corresponds to an internal diameter of the tube to be molded as the article [Fig. 1 #17-18 which has an inner diameter substantially that of the work piece #12].

.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2013/0236591) hereinafter SAKA (already of record) in view of Allison GB 1342283 hereinafter ALL as applied to claim 14 in further view of Kitagawa (JPH 09152074 A) hereinafter KITA (already of record, please refer to the English language translation attached previously). 

As for claims 18-19, SAKA/ALL teach claim 14, but does not teach wherein a second mold core in a first position plunges into the article cavity and bears on the smooth-walled shank (as required by claim 18) or engages in a depression in the smooth-walled shank of the projectile carrier (as required by claim 19) so as to by way of the projectile carrier form a branch of the tube to be molded as the article.

KITA teaches an apparatus for forming a pipe [pg. 2 paragraph 14.] with a slidable molding core (surface rod molds) [Fig. 1 #14 and #15 pg. 3 section 1 paragraph 5.] and wherein a second slidable molding core (surface rod die) [Fig. 2 #16 pg. 3 section 2 paragraph 3.-4.] is slid into an indent (shaped notch) [Fig. 1 #10a pg. 3 section 1 paragraph 8.]. The benefit of this arrangement in the apparatus is beneficial as this allows for a simple process to produce a junction in a pipe in a manner that reliably improves the quality [pg. 4 paragraph 2.-3.]

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional mold core of '074 and to add a notch to receive it as taught by '074 to the core/projectile carrier of SAKA/ALL in order to produce a junction in a pipe in a manner that reliably improves the quality.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. The prior art of consideration is Chappel et al (2015/0115502) hereinafter ‘502 and Sakamoto et al (US 0013/0236591) hereinafter ‘591. 
As it pertains to the election requirement on pg. 1-2, the Applicant argues that the stamping core of ‘502 lacks rotational movement therefore is not a rotary core. 
The Examiner respectfully disagrees. In ‘502 the expansion and collapse of the stamping core is done via pivoting/tipping [0010]. As the act of pivoting/tipping requires a rotational translation and as the previously supplied claims did not orient the manner in which the rotation was performed, this rotary aspect of the core was readily achieved by ‘502’s pivoting/tipping as to pivot required the rotation based on the axis defined by pivot pins [0057; Fig. 11 #290 inferred to be in the gaps of Fig. 6-7 #226]. For this reason the Examiner is not convinced. However in light of the supplied claim amendment which requires the rotational aspect be along a longitudinal axis, the Examiner agrees that ‘502 does not meet this limitation. 

The Applicant argues on pg. 4-5 that the retracting movements of the collapsible core of ‘502 would necessarily occupy the space required by the pressure port and therefore could not be incorporated into ‘591.
The Examiner respectfully disagrees. The Examiner notes that in ‘502, the key to the functionality is not that the collapsible core collapses completely but rather that the threads of the core progressively disengage with the formed threads allowing for removal of the formed product [0013-16]. 

Applicant’s arguments corresponding to the current amendments with respect to claim(s) 14-19 have been considered and have been found to be convincing as ‘502 does not supply rotation based on a longitudinal axis. However the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748